Case 1:15-cv-04175-DLC Document 148 Filed 12/14/18 Page 1 of 1

UNITED STATES DESTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMPLOYERS INSURANCE COMPANY OF WAUSAU,

Plaintif®,
-y-

HARLEYSVILLE PREFERRED INSURANCE
COMPANY, THE TRAVELERS INDEMNITY
COMPANY, and THE ELECTRICAL EMPLOYERS
SELF INSURANCE SAFETY PLAN,

Defendants.

DENISE COTE, District Judge:

15ev4175 (DLC)

ORDER OF
DISCONPINUANCE

 

 

 

 

SLECTRUONICALLY FILED

mye |
DATE FILED: L2pyeol & '

 

It having been reported to this Court that this case has

been settled, it is hereby

ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by January 18, 2019. If no such

application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc.

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
December 14, 2018

Digital On Demand,

l reae ON

DENISE COTE

United States District Judge

 

 

 

 

 

 

 
